UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



ROCKVILLE AMBULATORY
SURGERY, LP,

       Plaintiff,
               v.                                         Civil Action No. 12-397 (JEB)
SCOTT OLIPHANT,

       Defendant.


                                             ORDER

       Plaintiff filed this action under the Employee Retirement Income Security Act on March

13, 2012. It named Scott Oliphant as the Defendant because it believed he was the plan

administrator of The American Chemical Society Welfare Benefit Plan. See Compl. at 1. After

obtaining discovery that demonstrated that Oliphant is not in fact the plan administrator – and

thus not the proper defendant – Plaintiff moved to dismiss the action with prejudice. Defendant

objected, arguing that refiling against the proper administrator would result in increased

litigation expenses. The Court will grant the Motion.

       Federal Rule of Civil Procedure 41(a) permits voluntary dismissal by the plaintiff only

with court approval at this stage of the case. Given that Plaintiff desires to dismiss the matter

with prejudice, the Court inquired of Defendant at the status hearing on November 5, 2012, what

basis the Court had to refuse. Defendant sought an opportunity to contest the Motion, and the

Court asked for authority regarding with-prejudice dismissals. In his Opposition, Defendant

cites two cases, but both of these Fourth Circuit decisions concern without-prejudice dismissals,

and the first ruling actually favored the plaintiff. See Davis v. USX Corp., 819 F.2d 1270 (4th


                                                 1
Cir. 1987) (reversing district court for denying plaintiff’s motion for voluntary dismissal without

prejudice); Armstrong v. Frostie Co., 453 F.2d 914, 916 (4th Cir. 1971) (affirming district

court’s denial of plaintiff’s voluntary dismissal without prejudice). He has thus offered nothing

that supports his argument.

       Even if the Court did, in certain circumstances, have the authority to reject with-prejudice

dismissal requests, it would not exercise such power here. As Plaintiff correctly points out,

Defendant’s arguments hardly seem those of Oliphant himself, but rather appear to be on behalf

of American Chemical Society. How Oliphant himself could be prejudiced by dismissal here is

never stated.

       The Court, therefore, ORDERS that:

       1. The Motion is GRANTED; and

       2. The case is DISMISSED WITH PREJUDICE.

       SO ORDERED.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: Nov. 27, 2012




                                                 2